Title: [Diary entry: 25 October 1787]
From: Washington, George
To: 

Thursday 25th. Rid to all the Plantations. In the Neck Began with 4 plows to break up flush field No. 4 (in 6 feet ridges) for Indn. Corn & Potatoes next yr. and began also to get to a yard wed for the purpose the Buck Wheat—also to get up the Hogs for Porke. At Muddy hole began also to get in, and thresh out the Buck Wheat. That which grew on the experimental half acre yielded only 3¾ Bushls. & ½ a peck—Whereof 2¼ Bushl. grew on the dunged part the residue on the undunged part whereof one half (that is a quarter of the whole) was missing. The half acre of experimental grd. at this place which had been divided into 3 equal divisions yielded as follow—of the bunch homony beans (gathered before I came home) 3 pecks—of the Common homony bean, just gathered only 1 peck—and of the small round bla. eyed pease (the 2d. gathering of which lately accomplished) 3 pecks. Each of these 3ds. contained the 6th. of an Acre. Note, of the experimental ½ acres, there remains to be got—Jerusalem Artichokes (of which 417 hills out of 1442 are missing)—Carrots, & Turnips—the last of which are much missing & very thin. In the half Acre of Irish Potatoes there were 27 Rows 4 feet apart & 60 yards long. These were also missing in places & more in the undunged, than dunged part. Ordered the Irish Potatoes at this place, wch. had been planted under Straw & Corn Stalks, to be taken up. The first were in two spots the largest (intended to be 20 yards square) wch. had been laid on green sward. The smallest, 14 by 4 yards, had been laid on a poor washed yellow clay. The other (under the Corn Stalks) had been laid on green sward 20 by 8 yards. At Dogue run the hands were getting in, & threshing out Buck Wheat. At Frenchs the Hoe people & Cart were filling up Gullies whilst two Plows were at Work. At the Ferry, two plows began to break up No. 2 for Barley & Oats. The

rest of the Negroes were measuring & carrying off Oats—Stacking blades & otherwise securing the fodder. At home house Setting Turnips (raised from the seed sent by Mr. Young) to propogate Seed. On my return home fd. Mrs. Stuart & her two youngest Children here and Mr. & Miss Lee whom I had left.